UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6378



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROGER BUTLER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    Malcolm J. Howard,
District Judge. (CR-94-68-4-2, CA-97-117-4-H)


Submitted:   May 29, 1998                 Decided:   August 25, 1998


Before NIEMEYER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger Butler, Appellant Pro Se. Janice McKenzie Cole, United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal. We find that even if the dis-

trict court’s entry of the amended judgment on September 16, 1996,

triggered the one-year limitation period of § 2255 and the motion

was therefore timely filed, Butler is still not entitled to any

relief under § 2255. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2